 

Exhibit 10.1

AMENDED AND RESTATED

STRATTEC SECURITY CORPORATION

STOCK INCENTIVE PLAN

(As amended and restated effective September 30, 2014)

1. Purpose; Definitions. The purpose of the Plan is to advance the interests of
the Company's shareholders by enhancing the Company's ability to attract, retain
and motivate persons who make (or are expected to make) important contributions
to the Company by providing such persons with equity ownership opportunities and
performance-based incentives and thereby better aligning the interests of such
persons with those of the Company's shareholders.

For purposes of the Plan, the following terms are defined as set forth below:

(a) “Board” means the Board of Directors of the Company.

(b) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.

(c) “Commission” means the Securities and Exchange Commission or any successor
agency.

(d) “Committee” means the Committee referred to in Section 2.

(e) “Company” means STRATTEC SECURITY CORPORATION, a corporation organized under
the laws of the State of Wisconsin, or any successor corporation.

(f) “Director” means a member of the Board.

(g) “Disability” means permanent and total disability as determined under
procedures established by the Committee for purposes of the Plan.

(h) “Early Retirement” means, with respect to Employees, retirement, with the
consent of and for purposes of the Company, from active employment with the
Company, a subsidiary or affiliate pursuant to the early retirement provisions
of the applicable pension plan of such employer.

(i) “Employee” means any person, including Officers, employed by the Company or
any affiliate or subsidiary of the Company.  A Service Provider shall not cease
to be an Employee in the case of (i) any leave of absence approved by the
Company or (ii) transfers between locations of the Company or between the
Company, its subsidiaries, or any successor.  Neither service as a Director nor
payment of a director's fee by the Company shall be sufficient to constitute
“employment” by the Company.

(j) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

(k) “Fair Market Value” means, the mean, as of any given date, between the
highest and lowest reported sales prices of the Stock on the applicable NASDAQ
Stock Market or any other exchange on which the Stock is then trading or, if no
such sale of Stock occurs on the applicable market on such date, the fair market
value of the Stock as determined by the Committee in good faith and, where
applicable, in compliance with Treasury Regulation section 1.409A-1(b)(5)(iv).

(l) “Incentive Stock Option” means any Stock Option intended to be and
designated as an “incentive stock option” within the meaning of Section 422 of
the Code.

(m) “Non-Employee Director” shall have the meaning set forth in
Rule 16b-3(b)(3)(i), as promulgated by the Commission under the Exchange Act, or
any successor definition adopted by the Commission.

(n) “Non‑Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

(o) “Normal Retirement” means, with respect to Employees, retirement from active
employment with the Company, a subsidiary or affiliate at or after age 65.

(p) “Officer” means a person who is an officer of the Company within the meaning
of section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(q) “Plan” means the Amended and Restated STRATTEC SECURITY CORPORATION Stock
Incentive Plan, as set forth herein and as hereinafter amended from time to
time.

(r) “Restricted Stock” means an award under Section 7.

(s) “Retirement” means Normal Retirement or Early Retirement.

(t) “Rule 16b‑3” means Rule 16b‑3, as promulgated by the Commission under
Section 16(b) of the Exchange Act, as amended from time to time.

 

--------------------------------------------------------------------------------

 

(u) “Service Provider” means an Employee, Officer or Director.

(v) “Stock” means the Common Stock, $.01 par value per share, of the Company.

(w) “Stock Appreciation Right” means a right granted under Section 6.

(x) “Stock Option” or “Option” means an Option or Leveraged Stock Option granted
under Section 5.

In addition, the terms “Change in Control” and “Change in Control Price” have
the meanings set forth in Sections 8(b) and (c), respectively, and other
capitalized terms used herein shall have the meanings ascribed to such terms in
the relevant section of this Plan.

2. Administration.  The Plan shall be administered by the Compensation Committee
of the Board or such other committee of the Board, composed solely of two or
more Non-Employee Directors, who shall be appointed by the Board and who shall
serve at the pleasure of the Board. If at any time no Committee shall be in
office, the functions of the Committee specified in the Plan shall be exercised
by the Board.  Any member of the Compensation Committee who is not an “outside”
director under Treasury Regulation section 1.162-27(e)(3) shall be recused from
all matters involving grants to Covered Employees (within the meaning of Code
section 162(m)) of Stock Options and Stock Appreciation Rights under the Plan.

The Committee shall have plenary authority to grant to eligible Service
Providers, pursuant to the terms of the Plan, Stock Options, Stock Appreciation
Rights and Restricted Stock.

In particular, the Committee shall have the authority, subject to the terms of
the Plan:

(a) to select the Service Providers to whom Stock Options, Stock Appreciation
Rights and Restricted Stock may from time to time be granted;

(b) to determine whether and to what extent Incentive Stock Options,
Non‑Qualified Stock Options, Stock Appreciation Rights and Restricted Stock or
any combination thereof are to be granted hereunder; provided, however,
Incentive Stock Options may not be granted to Non-Employee Directors,

(c) to determine the number of shares to be covered by each award granted
hereunder,

(d) to determine the terms and conditions of any award granted hereunder
(including, but not limited to, the share price, any restriction or limitation
and any vesting acceleration or forfeiture waiver regarding any Stock Option or
other award and the shares of Stock relating thereto, based on such factors as
the Committee shall determine);

(e) to adjust the performance goals and measurements applicable to
performance‑based awards pursuant to the terms of the Plan;

(f) to determine under what circumstances a Stock Option may be settled in cash
or Restricted Stock under Section 5(k); and

(g) to determine to what extent and under what circumstances Stock and other
amounts payable with respect to an award shall be deferred.

The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and any award issued under the Plan (and any agreement relating thereto)
and to otherwise supervise the administration of the Plan.

The Committee may act only by a majority of its members then in office, except
that the members thereof may authorize any one or more of their number or any
Officer to execute and deliver documents on behalf of the Committee.

Any determination made by the Committee pursuant to the provisions of the Plan
with respect to any award shall be made in its sole discretion at the time of
the grant of the award or, unless in contravention of any express term of the
Plan, at any time thereafter.  All decisions made by the Committee pursuant to
the provisions of the Plan shall be final and binding on all persons, including
the Company and Plan participants.

3. Stock Subject to Plan.  The total number of shares of Stock reserved and
available for distribution under the Plan shall be 1,850,000 shares.  Such
shares may consist, in whole or in part, of authorized and unissued shares or
treasury shares.

Subject to Section 6(b)(iv), if any shares of Stock that have been optioned
cease to be subject to a Stock Option, if any shares of Stock that are subject
to a Restricted Stock award are forfeited or if any Stock Option or other award
otherwise terminates without a payment being made to the participant in the form
of Stock, such shares shall again be available for distribution in connection
with awards under the Plan.

2

--------------------------------------------------------------------------------

 

In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, stock split or other change in corporate structure affecting the
Stock, such substitution or adjustments shall be made in the aggregate number of
shares reserved for issuance under the Plan, in the number and option price of
shares subject to outstanding Stock Options and in the number of shares subject
to other outstanding awards granted under the Plan as may be determined to be
appropriate by the Board, in its sole discretion and in compliance with Code
section 409A; provided, however, that the number of shares subject to any award
shall always be a whole number.  Such adjusted option price shall also be used
to determine the amount payable by the Company upon the exercise of any Stock
Appreciation Right associated with any Stock Option.

4. Eligibility.  Service Providers of the Company, its subsidiaries and
affiliates who are responsible for or contribute to the management, growth and
profitability of the business of the Company, its subsidiaries or affiliates are
eligible to be granted awards under the Plan; provided, however, Non-Employee
Directors are not eligible to receive awards of Incentive Stock Options under
the Plan.

5. Stock Options.  Stock Options may be granted alone or in addition to other
awards granted under the Plan and may be of two types:  Incentive Stock Options
and Non‑Qualified Stock Options.  Any Stock Option granted under the Plan shall
be in such form as the Committee may from time to time approve.

Subject to the limitations contained herein, the Committee shall have the
authority to grant to any optionee Incentive Stock Options, Non‑Qualified Stock
Options or both types of Stock Options (in each case with or without Stock
Appreciation Rights); provided, however, Non-Employee Directors are not eligible
to receive awards of Incentive Stock Options under the Plan.

Incentive Stock Options may be granted only to Employees of the Company and its
subsidiaries (within the meaning of Section 424(f) of the Code) and shall not be
granted ten years after the earlier of (i) the date the Board of Directors
adopts the Plan (as amended and restated) or (ii) the date the shareholders of
the Company approve the Plan (as amended and restated).  To the extent that any
Stock Option does not qualify as an Incentive Stock Option, it shall constitute
a separate Non‑Qualified Stock Option.

Stock Options shall be evidenced by option agreements, the terms and provisions
of which may differ.  An option agreement shall indicate on its face whether it
is an agreement for Incentive Stock Options or Non-Qualified Stock Options.  The
grant of a Stock Option shall occur on the date the Committee by resolution
selects a Service Provider as a participant in any grant of Stock Options,
determines the number of Stock Options to be granted to such Service Provider
and specifies the terms and provisions of the option agreement.  The Company
shall notify a participant of any grant of Stock Options, and a written option
agreement or agreements shall be duly executed and delivered by the Company.

Anything in the Plan to the contrary notwithstanding, no term of the Plan
relating to Incentive Stock Options shall be interpreted, amended or altered nor
shall any discretion or authority granted under the Plan be exercised so as to
disqualify the Plan under Section 422 of the Code or, without the consent of the
optionee affected, to disqualify any Incentive Stock Option under such
Section 422.

Options granted under the Plan shall be subject to the following terms and
conditions and shall contain such additional terms and conditions as the
Committee shall deem desirable:

(a) Option Price.  The option price per share of Stock purchasable under a Stock
Option shall be equal to the Fair Market Value of the Stock at time of grant or
such higher price as shall be determined by the Committee at grant.

(b) Option Term.  The term of each Stock Option shall be fixed by the Committee,
but no Incentive Stock Option shall be exercisable more than 10 years after the
date the Option is granted, and no Non‑Qualified Stock Option shall be
exercisable more than 10 years and one day after the date the Option is granted.

(c) Exercisability.  Stock Options shall be exercisable at such time or times
and subject to such terms and conditions as shall be determined by the
Committee.  If the Committee provides that any Stock Option is exercisable only
in installments, the Committee may at any time waive such installment exercise
provisions, in whole or in part, based on such factors as the Committee may
determine.

(d) Method of Exercise.  Subject to the provisions of this Section 5, Stock
Options may be exercised, in whole or in part, at any time during the option
period by giving written notice of exercise to the Company specifying the number
of shares to be purchased.

3

--------------------------------------------------------------------------------

 

Such notice shall be accompanied by the payment in full of the purchase price
for such shares or, to the extent authorized by the Committee, by irrevocable
instructions to a broker to promptly pay to the Company in full the purchase
price for such shares.  Such payment shall be made in cash, outstanding shares
of Stock, in combinations thereof, or any other method of payment approved by
the Committee; provided, however, that the deposit of any withholding tax shall
be made in accordance with applicable law.  If shares of Stock are being used in
part or full payment for the shares to be acquired upon exercise of the Stock
Option, such shares shall be valued for the purpose of such exchange as of the
date of exercise of the Stock Option at the Fair Market Value of the
shares.  Any certificates evidencing shares of Stock used to pay the purchase
price shall be accompanied by stock powers duly endorsed in blank by the
registered holder of the certificate (with signatures thereon guaranteed).  In
the event the certificates tendered by the holder in such payment cover more
shares than are required for such payment, the certificate shall also be
accompanied by instructions from the holder to the Company's transfer agent with
regard to the disposition of the balance of the shares covered thereby.

If payment of the option exercise price of a Non‑Qualified Stock Option is made
in whole or in part in the form of Restricted Stock, such Restricted Stock (and
any replacement shares relating thereto) shall remain (or be) restricted in
accordance with the original terms of the Restricted Stock award in question,
and any additional Stock received upon the exercise shall be subject to the same
forfeiture restrictions, unless otherwise determined by the Committee.

No shares of Stock shall be issued until full payment therefor has been
made.  Subject to any forfeiture restrictions that may apply if a Stock Option
is exercised using Restricted Stock, an optionee shall have all of the rights of
a shareholder of the Company, including the right to vote the shares and the
right to receive dividends, with respect to shares subject to the Stock Option
when the optionee has given written notice of exercise, has paid in full for
such shares and, if requested, has given the representation described in
Section 12(a).

(e) Non‑transferability of Options.  No Stock Option shall be transferable by
the optionee other than by will or by laws of descent and distribution, and all
Stock Options shall be exercisable, during the optionee's lifetime, only by the
optionee or by the guardian or legal representative of the optionee, it being
understood that the terms “holder” and “optionee” include the guardian and legal
representative of the optionee named in the option agreement and any person to
whom an option is transferred by will or the laws of descent and distribution.

(f) Termination by Death.  Subject to Section 5(j), if an optionee's status as a
Service Provider terminates by reason of death, any Stock Option held by such
optionee may thereafter be exercised, to the extent then exercisable or on such
accelerated basis as the Committee may determine, for a period of one year (or
such other period as the Committee may specify) from the date of such death or
until the expiration of the stated term of such Stock Option, whichever period
is shorter.

(g) Termination by Reason of Disability.  Subject to Section 5(j), if an
optionee's status as a Service Provider terminates by reason of Disability, any
Stock Option held by such optionee may thereafter be exercised by the optionee,
to the extent it was exercisable at the time of termination or on such
accelerated basis as the Committee may determine, for a period of three years
(or such shorter period as the Committee may specify at grant) from the date of
such termination as a Service Provider or until the expiration of the stated
term of such Stock Option, whichever period is shorter; provided, however, that,
if the optionee dies within such three‑year period (or such shorter period), any
unexercised Stock Option held by such optionee shall, notwithstanding the
expiration of such three‑year (or such shorter) period, continue to be
exercisable to the extent to which it was exercisable at the time of death for a
period of 12 months from the date of such death or until the expiration of the
stated term of such Stock Option, whichever period is shorter. With respect to
an Employee, in the event of termination of employment by reason of Disability,
if an Incentive Stock Option is exercised after the expiration of the exercise
periods that apply for purposes of Section 422 of the Code, such Stock Option
will thereafter be treated as a Non‑Qualified Stock Option.

(h) Termination by Reason of Retirement.  Subject to Section 5(j), if an
Employee optionee's employment terminates by reason of Retirement, any Stock
Option held by such optionee may thereafter be exercised by the optionee, to the
extent it was exercisable at the time of such Retirement or on such accelerated
basis as the Committee may determine, for a period of three years (or such
shorter period as the Committee may specify at grant) from the date of such
termination of employment or until the expiration of the stated term of such
Stock Option, whichever period is shorter, provided, however, that, if the
optionee dies within such three‑year (or such shorter) period any unexercised
Stock option held by such optionee shall, notwithstanding the expiration of such
three‑year (or such shorter) period, continue to be exercisable to the extent to
which it was exercisable at the time of death for a period of 12 months from the
date of such death or until the expiration of the stated term of such Stock
Option, whichever period is shorter.  In the event of termination of employment
by reason of Retirement, if an Incentive Stock Option is exercised after the
expiration of the exercise periods that apply for purposes of Section 422 of the
Code, such Stock Option will thereafter be treated as a Non‑Qualified Stock
Option.

(i) Other Termination.  Unless otherwise determined by the Committee, if an
optionee's status as a Service provider terminates for any reason other than
death, Disability or Retirement, the Stock Option shall thereupon terminate,
except that such Stock Option, to the extent then exercisable, may be exercised
for the lesser of three months following such termination or the balance of such
Stock Option's term in the event the Service Provider is not an Employee and may
be exercised for the lesser of three months

4

--------------------------------------------------------------------------------

 

or the balance of such Stock Option's term if the optionee is an Employee and is
involuntarily terminated by the Company, a subsidiary or affiliate without
cause. Notwithstanding the foregoing, if an optionee's status as a Service
Provider terminates at or after a Change in Control (as defined in
Section 8(b)), other than by reason of death, Disability or Retirement, any
Stock Option held by such optionee shall be exercisable for the lesser of
(x) six months and one day, and (y) the balance of such Stock Option's term
pursuant to Section 5(b).  In the event of termination of employment at or after
a Change in Control, if an Incentive Stock Option is exercised after the
expiration of the exercise periods that apply for purposes of Section 422 of the
Code, such Stock Option will thereafter be treated as a Non‑Qualified Stock
Option.

(j) Incentive Stock Option Limitations.  To the extent required for “incentive
stock option” status under Section 422 of the Code, the aggregate Fair Market
Value (determined as of the time of grant) of the Stock with respect to which
Incentive Stock Options are exercisable for the first time by the optionee
during any calendar year under the Plan and any other stock option plan of any
subsidiary or parent corporation (within the meaning of Section 424 of the Code)
shall not exceed $100,000.

The Committee is authorized to provide at grant that, to the extent permitted
under Section 422 of the Code, if a participant's employment with the Company
and its subsidiaries is terminated by reason of death, Disability or Retirement
and the portion of any Incentive Stock Option that is otherwise exercisable
during the post‑termination period specified under Sections 5(f), (g), or (h),
applied without regard to this Section 5(j), is greater than the portion of such
option that is exercisable as an “incentive stock option” during such
post‑termination period under Section 422, such post‑termination period shall
automatically be extended (but not beyond the original option term) to the
extent necessary to permit the optionee to exercise such Incentive Stock Option
(either as an Incentive Stock Option or, if exercised after the expiration
periods that apply for the purposes of Section 422, as a Non‑Qualified Stock
Option).

(k) Cashing Out of Option; Settlement of Spread Value in Restricted Stock.  On
receipt of written notice of exercise, the Committee may elect to cash out all
or part of the portion of any Stock Option to be exercised by paying the
optionee an amount, in cash or Stock, equal to the excess of the Fair Market
Value of the Stock over the option price (the “Spread Value”) on the effective
date of such cash out.

Cash outs relating to options held by optionees who are actually or potentially
subject to Section 16(b) of the Exchange Act shall comply with the provisions of
Rule 16b‑3, to the extent applicable.

In addition, if the option agreement so provides at grant or is amended after
grant and prior to exercise to so provide (with the optionee's consent), the
Committee may require that all or part of the shares to be issued with respect
to the Spread Value payable in the event of a cash out of an unexercised Stock
Option or the Spread Value portion of an exercised Stock Option take the form of
Restricted Stock, which shall be valued on the date of exercise on the basis of
the Fair Market Value of such Restricted Stock, determined without regard to the
forfeiture restrictions involved.  Notwithstanding any other provision of this
Plan, upon a Change in Control (as defined in Section 8(b)) other than a Change
in Control specified in clause (i) of Section 8(b) arising as a result of
beneficial ownership (as defined therein) by the Plan participant of Outstanding
Company Common Stock or Outstanding Company Voting Securities (as such terms are
defined below), in the case of Stock Options other than Stock Options held by an
Officer or Director of the Company (within the meaning of Section 16 of the
Exchange Act) which were granted less than six months prior to the Change in
Control, during the 60‑day period from and after a Change in Control (the
“Exercise Period”), unless the Committee shall determine otherwise at the time
of grant, an optionee shall have the right, in lieu of the payment of the
exercise price of the shares of Stock being purchased under the Stock Option and
by giving notice to the Company, to elect (within the Exercise Period) to
surrender all or part of the Stock Option to the Company and to receive cash,
within 30 days of such notice, in an amount equal to the amount by which the
“Change in Control Price” (as defined in Section 8(c)) per share of Stock on the
date of such election shall exceed the exercise price per share of Stock under
the Stock Option multiplied by the number of shares of Stock granted under the
Stock Option as to which the right granted under this Section 5(k) shall have
been exercised.

(l) Leveraged Stock Options.  Any of the shares of Stock reserved and available
for distribution under the Plan may be used for grants of “Leveraged Stock
Options” pursuant to the Company's Leveraged Stock Option Program described
below (the “LSO Program”).

(i) Objectives.  The LSO Program is designed to build upon the Company's
Economic Value Added Bonus Plan (“EVA Plan”) by tying the interests of certain
senior executives (“Senior Executives”) to the long term consolidated results of
the Company.  In this way, the objectives of Senior Executives will be more
closely aligned with the Company's shareholders.  Whereas the EVA Plan provides
for near and intermediate term rewards, the LSO Program provides a longer term
focus by allowing Senior Executives to participate in the long‑term appreciation
in the equity value of the Company.  In general, the LSO Program is structured
such that each year an amount equivalent to the Total Bonus Payout under the EVA
Plan is invested on behalf of Senior Executives in options on the Company's
Stock (“LSOs”).  These LSOs become exercisable after they have been held for
three years, and they expire at the end of ten years.  The LSO Program is also
structured so that a fair return must be provided to the Company's shareholders
before the options become valuable.

5

--------------------------------------------------------------------------------

 

(ii) Leveraged Stock Option Grant.  For fiscal 1995 and subsequent years, the
dollar amount to be invested in LSOs for each Senior Executive shall be equal to
the amount of each Senior Executive's Total Bonus Payout determined under the
EVA Plan effective for the applicable fiscal year. The number of LSOs awarded
shall be determined by dividing (a) the dollar amount of such LSO award by
(b) 10% of the Fair Market Value of Company Stock on the date of the grant, as
determined by the Committee, rounded (up or down) to the nearest 10 shares.

(iii) Term.  All LSOs shall be exercisable beginning on the third anniversary of
the date of grant, and shall terminate on the tenth anniversary of the date of
grant unless sooner exercised, unless the Committee determines other dates.

(iv) Exercise Price.  The exercise price for LSOs shall be the product of 90% of
the Fair Market Value per share as determined above, times the sum taken to the
fifth (5th) power of (a) 1, plus (b) the Estimated Annual Growth Rate, but in no
event may the exercise price be less than Fair Market Value on the date of
grant.  The Estimated Annual Growth Rate is the average daily closing 10‑year
U.S. Treasury note yield rate for the month of April immediately preceding the
relevant Plan year, plus 2%. So,

Exercise Price = (.9 X FMV) X (1 + Estimated Annual Growth Rate)5

Example:

$15 share price; 9.75% Estimated Annual Growth Rate (7.75% 10‑year     U.S.
Treasury note rate, plus 2%): $13.50 (90% FMV) X (1.0975)5 =     $21.50

(v) Limitations on LSO Grants and Carryover.  Notwithstanding subsection (l)(ii)
above, the maximum number of LSOs that may be granted to all Senior Executives
for any Plan year, shall be 40,000.  In the event that the 40,000 limitation
shall be in effect for any Plan year, the dollar amount to be invested for each
Senior Executive shall be reduced by proration based on the aggregate Total
Bonus Payouts of all Senior Executives so that the limitation is not
exceeded.  The amount of any such reduction shall be carried forward to
subsequent years and invested in LSOs to the extent the annual limitation is not
exceeded in such years.  LSOs may not be awarded to Non-Employee Directors under
the Plan.

(vi) The Plan.  Except as modified herein, LSOs are Incentive Stock Options to
the extent they are eligible for treatment as such under Section 422 of the
Internal Revenue Code.  If not eligible for Incentive Stock Option treatment,
the LSOs shall constitute Non‑Qualified Stock Options.  Except as specifically
modified herein, LSOs shall be governed by the terms of the Plan.

(m) Stock Option Limit.  The following limitations will apply to grants of Stock
Options under Section 5 this Plan and Stock Appreciation Rights under Section 6
of this Plan to Covered Employees:

(i) No Covered Employee will be granted Stock Options or Stock Appreciation
Rights under the Plan to receive more than 50,000 shares of Common Stock in any
Company fiscal year, provided that the Company may make an additional one‑time
grant of up to 10,000 shares to newly hired Covered Employees.

The foregoing limitations are intended to satisfy the requirements applicable to
Stock Options and Stock Appreciation Rights so as to qualify such awards as
“performance‑based compensation” within the meaning of Code section 162(m).  In
the event that the Committee determines that such limitations are not required
to qualify Stock Options and Stock Appreciation Rights as performance‑based
compensation, the Committee may modify or eliminate such limitations in its
discretion.

6. Stock Appreciation Rights.

(a) Grant and Exercise.  Stock Appreciation Rights may be granted in conjunction
with all or part of any Stock Option granted under the Plan, and such rights may
be granted only at the time of grant of such Stock Option.  No Stock
Appreciation Rights may be granted to a Non-Employee Director if granted in
conjunction with an Incentive Stock Option.

A Stock Appreciation Right or applicable portion thereof granted with respect to
a given Stock Option shall terminate and no longer be exercisable upon the
termination or exercise of the related Stock Option, except that, unless
otherwise determined by the Committee at the time of grant, a Stock Appreciation
Right granted with respect to less than the full number of shares covered by a
related Stock Option shall not be reduced until the number of shares covered by
an exercise or termination of the related Stock Option exceeds the number of
shares not covered by the Stock Appreciation Right.

A Stock Appreciation Right may be exercised by an optionee in accordance with
Section 6(b) by surrendering the applicable portion of the related Stock Option
in accordance with procedures established by the Committee.  Upon such exercise
and surrender, the optionee shall be entitled to receive an amount determined in
the manner prescribed in Section 6(b).  Stock Options which have been so
surrendered shall no longer be exercisable to the extent the related Stock
Appreciation Rights have been exercised.

6

--------------------------------------------------------------------------------

 

(b) Terms and Conditions.  Stock Appreciation Rights shall be subject to such
terms and conditions as shall be determined by the Committee, including the
following:

(i) Stock Appreciation Rights shall be exercisable only at such time or times
and to the extent that the Stock Options to which they relate are exercisable in
accordance with the provisions of Section 5 and this Section 6.

(ii) Upon the exercise of a Stock Appreciation Right, an optionee shall be
entitled to receive an amount in cash, shares of Stock or both equal in value to
the excess of the Fair Market Value of one share of Stock over the option price
per share specified in the related Stock Option multiplied by the number of
shares in respect of which the Stock Appreciation Right shall have been
exercised, with the Committee having the right to determine the form of payment.

In the case of Stock Appreciation Rights relating to Stock Options held by
optionees who are actually or potentially subject to Section 16(b) of the
Exchange Act, the Committee may require that such Stock Appreciation Rights be
exercised only in accordance with the applicable provisions of Rule 16b‑3.

(iii) Stock Appreciation Rights shall be transferable only when and to the
extent that the underlying Stock Option would be transferable under
Section 5(e).

(iv) Upon the exercise of a Stock Appreciation Right, the Stock Option or part
thereof to which such Stock Appreciation Right is related shall be deemed to
have been exercised for the purpose of the limitation set forth in Section 3 on
the number of shares of Stock to be issued under the Plan, but only to the
extent of the number of shares issued under the Stock Appreciation Right at the
time of exercise based on the value of the Stock Appreciation Right at such
time.

7. Restricted Stock.

(a) Administration.  Shares of Restricted Stock may be issued either alone or in
addition to other awards granted under the Plan.  The Committee shall determine
the Service Providers to whom and the time or times at which grants of
Restricted Stock will be made, the number of shares to be awarded, the time or
times within which such awards may be subject to forfeiture and any other terms
and conditions of the awards, in addition to those contained in Section 7(c).

The Committee may condition the grant of Restricted Stock upon the attainment of
specified performance goals or such other factors or criteria as the Committee
shall determine.  The provisions of Restricted Stock awards need not be the same
with respect to each recipient.

(b) Awards and Certificates.  Each participant receiving a Restricted Stock
award shall be issued a certificate in respect of such shares of Restricted
Stock.  Such certificate shall be registered in the name of such participant and
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such award, substantially in the following form:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
STRATTEC SECURITY CORPORATION Stock Incentive Plan. Copies of such Plan and
Agreement are on file at the offices of STRATTEC SECURITY CORPORATION, 3333 West
Good Hope Road, Milwaukee, Wisconsin 53209‑2043.”

The Committee may require that the certificates evidencing such shares be held
in custody by the Company until the restrictions thereon shall have lapsed and
that, as a condition of any Restricted Stock award, the participant shall have
delivered a stock power, endorsed in blank, relating to the Stock covered by
such award.

(c) Terms and Conditions.  Shares of Restricted Stock shall be subject to the
following terms and, conditions:

(i) Subject to the provisions of the Plan and the Restricted Stock Agreement
referred to in Section 7(c)(vii), during a period set by the Committee,
commencing with the date of such award (the “Restriction Period”), the
participant shall not be permitted to sell, assign, transfer, pledge or
otherwise encumber shares of Restricted Stock.  Within these limits and subject
to Section 7(c)(iv), the Committee may provide for the lapse of such
restrictions in installments and may accelerate or waive such restrictions, in
whole or in part, based on service, performance and such other factors or
criteria as the Committee may determine.

(ii) Except as provided in this paragraph (ii), and Section 7(c)(i), the
participant shall have, with respect to the shares of Restricted Stock, all of
the rights of a shareholder of the Company, including the right to vote the
shares, other than, except as determined by the Committee, the right to receive
any cash dividends.  The Committee, at the time of the award, shall determine
whether any unvested shares of Restricted Stock shall be entitled to cash
dividends or whether such cash dividends shall be automatically deferred and
reinvested in additional Restricted Stock.  Any dividends payable on the
Restricted Stock in the form of Stock shall be paid in the form of Restricted
Stock and shall be immediately subject to the same forfeiture and other
provisions of this Plan in the same manner and to the same extent as the shares
of Restricted Stock.

7

--------------------------------------------------------------------------------

 

(iii) Except to the extent otherwise provided in the applicable Restricted Stock
Agreement and Sections 7(c)(i) and (iv), upon termination of a participant's
status as a Service Provider for any reason during the Restriction Period, all
shares still subject to restriction shall be forfeited by the participant.

(iv) Except to the extent that an award of Restricted Stock is issued in lieu of
cash compensation or in settlement of the spread value of Stock Options pursuant
to Section 5(k), the Restriction Period for any grant of shares of Restricted
Stock under this Plan shall comply with the following:  (A) with respect to
shares of Restricted Stock that vest or otherwise become unrestricted based upon
the participant's continued status as a Service Provider with the Company, the
minimum Restriction Period shall be three years from the date of grant and after
the end of such three year period the restrictions may lapse as to shares of
Restricted Stock either immediately or in installments as determined by the
Committee; and (B) at the discretion of the Committee, the remaining
restrictions may be waived or lapse prior to the end of the Restriction Period
in the event of the participant's death, Disability or Retirement or in
connection with certain transactions that may involve a Change in Control as
provided in Section 8 of this Plan.  Shares of Restricted Stock that are awarded
in lieu of cash compensation or pursuant to Section 5(k) may have any
Restriction Period as may be determined by the Committee.  For purposes of this
Section 7(c)(iv), shares of Restricted Stock shall be deemed to have been
awarded in lieu of cash compensation to the extent that the aggregate Fair
Market Value of the shares of Restricted Stock on the date of grant is not
greater than the amount of any cash compensation that the participant agrees to
forego as a condition to the grant.

(v) In the event of hardship or other special circumstances of a participant
whose status as a Service Provider is involuntarily terminated (other than for
cause), the Committee may waive in whole or in part any or all remaining
restrictions with respect to such participant's shares of Restricted Stock.

(vi) If and when the Restriction Period expires without a prior forfeiture of
the Restricted Stock subject to such Restriction Period, unlegended certificates
for such shares shall be delivered to the participant.

(vii) Each award shall be confirmed by, and be subject to the terms of, a
Restricted Stock Agreement.

(viii) Notwithstanding the terms of Section 7(a), the maximum number of shares
of Restricted Stock that may be granted to all participants for any Plan year,
shall be 40,000.  Moreover, the maximum number of shares of Restricted Stock
that may be granted to any one individual for any Plan year is 20% of the total
number of shares of Restricted Stock awarded in that Plan year.

8. Change In Control Provisions.

(a) Impact of Event.  Notwithstanding any other provision of the Plan to the
contrary, in the event of a Change in Control (as defined in Section 8(b)):

(i) Any Stock Appreciation Rights and Stock Options outstanding as of the date
such Change in Control is determined to have occurred and not then exercisable
and vested shall become fully exercisable and vested to the full extent of the
original grant.

(ii) The restrictions applicable to any Restricted Stock shall lapse and such
Restricted Stock shall become free of all restrictions and fully vested to the
full extent of the original grant.

(b) Definition of Change in Control.  For purposes of the Plan, a “Change in
Control” shall mean the happening of any of the following events:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d‑3 promulgated under the Exchange Act) of 20% or more of either
[a] the then outstanding shares of Stock of the Company (the “Outstanding
Company Common Stock”) or [b] the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change in Control:  (w) any
acquisition directly from the Company, (x) any acquisition by the Company,
(y) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(z) any acquisition by any corporation pursuant to a transaction described in
clauses [a], [b] and [c] of paragraph (iii) of this subsection (b) of this
Section 8; or

(ii) Individuals who, as of February 27, 1995, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
February 27, 1995 whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

8

--------------------------------------------------------------------------------

 

(iii) The consummation by the Company of a reorganization, merger or
consolidation (a “Business Combination”), in each case, unless, following such
Business Combination, [a] all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company through one
or more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, [b] no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and [c] at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(iv) The consummation of [a] a complete liquidation or dissolution of the
Company or [b] the sale or other disposition of all or substantially all of the
assets of the Company, other than to a corporation, with respect to which
following such sale or other disposition, (A) more than 60% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (B) less than 20% of, respectively, the then outstanding shares
of common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
any Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation), except to the extent that such Person owned 20% or
more of the Outstanding Company Common Stock or Outstanding Company Voting
Securities prior to the sale or disposition and (C) at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such sale or other disposition of assets of
the Company or were elected, appointed or nominated by the Board.

(c) Change in Control Price.  For purposes of the Plan, “Change in Control
Price” means the highest price per share paid in any transaction reported on the
applicable NASDAQ Stock Market or paid or offered in any bona fide transaction
related to a potential or actual change in control of the Company at any time
during the preceding 60 day period as determined by the Committee, except that,
in the case of Incentive Stock Options and Stock Appreciation Rights relating to
Incentive Stock Options, such price shall be based only on transactions reported
for the date on which the Committee decides to cash out such options.

9. Amendments and Termination.  The Board may amend, alter or discontinue the
Plan but no amendment, alteration or discontinuation shall be made (i) which
would impair the rights of an optionee under a Stock Option or a recipient of a
Stock Appreciation Right or Restricted Stock award theretofore granted without
the optionee's or recipient's consent or (ii) which, without the approval of the
Company's shareholders, would:

(a) except as expressly provided in the Plan, increase the total number of
shares reserved for the purpose of the Plan;

(b) except as expressly provided in the Plan, decrease the option price of any
Stock Option to less than the Fair Market Value on the date of grant;

(c) change or expand the class of Service Providers eligible to participate in
the Plan;

(d) extend the maximum option period under Section 5(b);

(e) otherwise materially increase the benefits to participants in the Plan; or

(f) amend Section 10 or this Section 9.

The Committee may amend the terms of any Stock Option or other award theretofore
granted, prospectively or retroactively, but no such amendment shall impair the
rights of any holder without the holder's consent.

Subject to the above provisions, the Board shall have authority to amend the
Plan to take into account changes in law and tax and accounting rules, as well
as other developments.

9

--------------------------------------------------------------------------------

 

10. Repricing.  Except for adjustments pursuant to Section 3, neither the per
share option price for any Stock Option granted pursuant to Section 5 or the per
share grant price for any Stock Appreciation Right granted pursuant to Section 6
may be decreased after the date of grant nor may an outstanding Stock Option or
an outstanding Stock Appreciation Right be surrendered to the Company as
consideration for the grant of a new Stock Option or new Stock Appreciation
Right with a lower exercise or grant price without the approval of the Company's
shareholders.

11. Unfunded Status of Plan.  It is presently intended that the Plan constitute
an “unfunded” plan for incentive and deferred compensation.  The Committee may
authorize the creation of trusts or other arrangements to meet the obligations
created under the Plan to deliver Stock or make payments; provided, however,
that, unless the Committee otherwise determines, the existence of such trusts or
other arrangements is consistent with the “unfunded” status of the Plan.

12. General Provisions.

(a) The Committee may require each person purchasing shares pursuant to a Stock
Option to represent to and agree with the Company in writing that the optionee
or participant is acquiring the shares without a view to the distribution
thereof.  The certificates for such shares may include any legend which the
Committee deems appropriate to reflect any restrictions on transfer.

All certificates for shares of Stock or other securities delivered under the
Plan shall be subject to such stock transfer orders and other restrictions as
the Committee may deem advisable under the rules, regulations and other
requirements of the Commission, any stock exchange upon which the Stock is then
listed and any applicable federal or state securities law, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.

(b) Nothing contained in this Plan shall prevent the Company, a subsidiary or
affiliate from adopting other or additional compensation arrangements for its
Service Providers.

(c) The adoption of the Plan shall not confer upon any Service Provider any
right to a continued relationship as a Service Provider nor shall it interfere
in any way with the right of the Company, a subsidiary or affiliate to terminate
such relationship at any time.

(d) No later than the dates as of which an amount first becomes includable in
the gross income of the participant for federal income tax purposes with respect
to any award under the Plan, the participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount.  Unless otherwise determined by the Company, withholding
obligations may be settled with Stock, including Stock that is part of the award
that gives rise to the withholding requirement.  The obligations of the Company
under the Plan shall be conditional on such payment or arrangements, and the
Company, its subsidiaries and affiliates shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment otherwise due to the
participant.

(e) At the time of grant, the Committee may provide in connection with any grant
made under this Plan that the shares of Stock received as a result of such grant
shall be subject to a right of first refusal pursuant to which the participant
shall be required to offer to the Company any shares that the participant wishes
to sell at the then Fair Market Value of the Stock, subject to such other terms
and conditions as the Committee may specify at the time of grant.

(f) The Committee shall establish such procedures as it deems appropriate for a
participant to designate a beneficiary to whom any amounts payable in the event
of the participant's death are to be paid.

(g) The Plan and all awards made and actions taken thereunder shall be governed
by and construed in accordance with the laws of the State of Wisconsin.

(h) The reinvestment of dividends in additional Restricted Stock at the time of
any dividend payment shall only be permissible if sufficient shares of Stock are
available under Section 3 for such reinvestment (taking into account then
outstanding Stock Options and other Plan awards).

 

10